Citation Nr: 1628161	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  09-42 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a disability manifested by heaviness and numbness in the right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from June 1984 to July 2005.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  That decision granted service connection for headaches with an evaluation of 10 percent effective June 16, 2008; established entitlement to special monthly compensation based on housebound criteria effective October 5, 2005; continued the noncompensable evaluation for erectile dysfunction and special monthly compensation based on loss of use of a creative organ; proposed to reduce the evaluation of 100 percent for status post Leydig cell tumor removal from the right testicle to 20 percent; and denied service connection for heaviness and numbness in the right arm and right leg and for obstructive sleep apnea.  

In April 2009, the RO issued a rating decision in response to new medical evidence.  That decision again proposed to reduce the evaluation for status post Leydig cell tumor removal from 100 to 20 percent, proposed to terminate entitlement to special monthly compensation based on housebound criteria, and continued the previous denial of service connection for heaviness and numbness in the right leg.

In June 2009, the Veteran filed a Notice of Disagreement with respect only to the denials of service connection for sleep apnea and heaviness and numbness of the right arm and leg.  The RO furnished the Veteran a Statement of the Case in October 2009.  The Veteran filed a Substantive Appeal (VA Form 9) in October 2009 and did not request a hearing before the Board.  A Supplemental Statement of the Case (SSOC) was furnished by the RO in January 2010.  

In January 2015, the Board remanded the Veteran's claims to obtain records and VA examinations.  After the development was completed, the RO issued a rating decision in April 2015 that granted service connection for sleep apnea with an evaluation of 50 percent effective July 25, 2008.  The Veteran has not expressed disagreement regarding the disability rating or the effective date assigned; therefore, that issue is accordingly no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  An SSOC was issued in April 2015 addressing the right arm and leg claims.

In December 2015, the Board denied service connection for the right arm and remanded the claim relating to the right leg for further development.  An SSOC was issued in February 2016.

In February 2016, the Veteran's representative, on behalf of the Veteran, submitted a statement waiving his right to have his case remanded to the RO if he submitted evidence at a later time.  The Veteran did submit additional pertinent treatment records in connection with his claim later in February 2016.  In April 2016, the Veteran submitted a private back examination that contains evidence pertinent to his claim, in that it documents sensory deficits and radiculopathy symptoms of the right lower extremity.  As the Veteran waived consideration by the RO of evidence he submitted that is pertinent to his claim, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).  

In February 2016, the Veteran submitted a statement concerning his "appeal for numbness and tingling in [his] right arm and right leg."  See February 2016 Statement in Support of Claim (VA Form 21-4138).  However, the Board denied the Veteran's claim relating to his right arm in its December 2015 decision.  After careful review of the statement, the Board finds that it is a claim to reopen the previously denied claim based on worsening of the Veteran's right arm symptoms.  The Board does not have jurisdiction over the claim, and it is referred to the Agency of Original Jurisdiction (AOJ) for action deemed appropriate in accordance with the revised regulations concerning the filing of claims.  See, e.g. 38 C.F.R. Parts 3, 19, and 20 (2015).

In March 2016, the Veteran submitted a claim for service connection for depression as secondary to tendonitis of the right or left shoulder or to degenerative disc disease of the cervical spine.  In its June 2016 rating decision, the RO denied service connection for depression on a direct basis, but did not address service connection on a secondary basis.  The Board does not have jurisdiction over the claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review.

At a February 2016 VA examination, the Veteran reported severe numbness in the right lower extremity.  Sensory testing revealed decreased sensation for light touch of the right and left upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  The examiner opined that there was no evidence of peripheral nerve dysfunction in the focused lower extremity peripheral nerve examination.  All nerves were normal.  The Veteran did not have weakness or heaviness of right leg, and sensory deficits were not identified.  The Board finds the examination report to be internally inconsistent in that the examination did show decreased sensation.  In addition, the examiner did not address the finding of decreased sensation over the right shin on the February 2009 neurosurgical consult as requested by the Board in its December 2015 remand.  As such, an addendum medical opinion must be obtained.

On remand, the examiner also should address evidence received after the February 2016 VA examination.  A February 2016 record from Fort Belvoir Community Hospital shows that the Veteran's symptoms were consistent with right S1 radiculopathy (i.e., right-side sciatica), which appears to be based on December 2009 magnetic resonance imaging (MRI) of the lumbar spine.  In addition, an April 2016 private back examination shows decreased sensation of the right thigh/knee, lower leg/ankle, and foot/toes, and moderate paresthesias and/or dysesthesias and numbness of the right lower extremity.

The Board notes that the Veteran submitted a letter from G.P.T. in May 2016 that summarizes private physical therapy treatment..  On remand, the actual treatment records should be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(1) (2015).  

All relevant ongoing VA medical records also should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses, with approximate dates of treatment, of all medical care providers, VA and non-VA, who have provided any treatment to him for heaviness and numbness in the right leg, including G.P.T.  If signed authorizations are received from the Veteran, obtain all private treatment records that previously have not been obtained.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

2.  Obtain all VA treatment records that have not been associated with the Veteran's claims file.  

3.  Return the claims file to the VA examiner who conducted the February 2016 peripheral nerve examination, if available.  If the examiner is not available, the file should be forwarded to another examiner to obtain the requested opinion.  If the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate examiner.  The VA examiner is asked to thoroughly review the claims file, as well as a copy of this REMAND.  The examiner should note in the VA examination report that this review has been accomplished.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.

Specifically, the examiner is asked to provide an opinion that addresses the following questions:

Sensory Deficit

(a) Does the Veteran have a sensory deficit of the right lower extremity given the February 2016 VA examination findings of decreased sensation for light touch of the right and left upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes?  In rendering this opinion, the examiner should address the findings of decreased sensation over the right shin on the February 2009 neurosurgical consult, and the April 2016 private examination findings of decreased sensation of the right thigh/knee, lower leg/ankle, and foot/toes.

(b) If a sensory deficit of the right lower extremity is found, is the sensory deficit a disorder in and of itself or attributable to any known clinical diagnosis and, if so, identify the diagnosis?  

(c) If any sensory deficit found cannot be attributed to a known clinical diagnosis, does such undiagnosed illness relate to the Veteran's service in the Persian Gulf?

(d) If the sensory deficit is a disorder in and of itself or attributable to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that such disorder is caused by or related to the Veteran's military service, to include his approximately 30 parachute jumps or a 2003 tactical vehicle accident in which the Veteran hit his head on the interior of the vehicle?  

(e) If any diagnosed disorder is not directly related to service, is it at least as likely as not (50 percent or greater probability) that such disorder is caused by any service-connected disability, to include a lumbosacral spine disability with strain and degenerative joint disease and/or degenerative disc disease of the cervical spine with arthritis, strain, herniated discs (status post surgery), disc displacement, myelopathy, and C7 radiculopathy (hereinafter "cervical spine disability"), either alone or in combination?

(f) Is it at least as likely as not (50 percent or greater probability) that the Veteran's disorder is aggravated by any service-connected, to include a lumbosacral spine disability with strain and degenerative joint disease and/or cervical spine disability, either alone or in combination?  If such aggravation is found, the examiner should determine (i) the baseline manifestations of the Veteran's disorder, and (ii) the increased manifestations that are proximately due to his service-connected disability or disabilities.  

Sciatica

(g) Are the Veteran's manifestations of heaviness and numbness in the right leg consistent with a diagnosis of sciatica?  In rendering this opinion, the examiner should address the February 2016 record from Fort Belvoir Community Hospital that shows the Veteran's symptoms were consistent with right S1 radiculopathy, which appears to be based on a December 2009 MRI of the lumbar spine, and an April 2016 private back examination showing moderate paresthesias and/or dysesthesias and numbness of the right lower extremity.

(h) If the Veteran is found to have a current diagnosis of sciatica, is it at least as likely as not (50 percent or greater probability) that such disorder is caused by or related to the Veteran's military service, to include his approximately 30 parachute jumps or a 2003 tactical vehicle accident in which the Veteran hit his head on the interior of the vehicle?  

(i) If the sciatica is not directly related to service, is it at least as likely as not (50 percent or greater probability) that such disorder is caused by any service-connected disability, to include a lumbosacral spine disability with strain and degenerative joint disease and/or cervical spine disability, either alone or in combination?

(j) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sciatica is aggravated by any service-connected, to include a lumbosacral spine disability with strain and degenerative joint disease and/or cervical spine disability, either alone or in combination?  If such aggravation is found, the examiner should determine (i) the baseline manifestations of the Veteran's sciatica, and (ii) the increased manifestations that are proximately due to his service-connected disability or disabilities.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







